Citation Nr: 0311611	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  02-14 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
non-service connected pension benefits.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran has recognized guerrilla service from November 
1944 to January 1945, and recognized guerrilla service from 
January 1945 to October 1945 and service with the regular 
Philippine Army from November 1945 to December 1945.  

This appeal arises from an January 2002 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines which denied legal entitlement to 
non-service connected pension benefits.  


FINDINGS OF FACT

The veteran has recognized guerrilla service from November 
1944 to January 1945, and from January 1945 to October 1945; 
and service with the regular Philippine Army from November 
1945 to December 1945.  


CONCLUSION OF LAW

The veteran's recognized service does not constitute active 
military service for purposes of VA non-service-connected 
pension benefits.  38 U.S.C.A. §§ 101, 107, 1521 (West 2002); 
38 C.F.R. §§ 3.2, 3.3 3.7, 3.40 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Relevant Laws and Regulations.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The new law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duty to assist 
claimants in the development of their claims.  First, the VA 
has a duty to notify the claimant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002).  Second, the VA has a duty to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim. 38 U.S.C.A. § 5103A (West 2002).  A review of the 
claims folder reveals that VA has, in correspondence and 
statements of the case, informed the appellant of the 
evidence necessary to substantiate his claim.  The appellant 
has been informed of the applicable laws and regulations 
governing entitlement to VA benefits and how a veteran's U.S. 
military service is certified.  He has been informed of the 
evidence considered in evaluation of his case and has been 
requested to provide any information he may have in support 
of his claim.  Thus, the appellant was kept apprised of what 
he must show to prevail in his claim, and generally informed 
as to what information and evidence he was responsible for, 
and what evidence VA must secure.  Therefore, there is no 
further duty to notify.  See Generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice and 
assistance provisions of the new legislation.  No additional 
pertinent evidence has been identified by the appellant, and 
the Board therefore finds that the record as it stands is 
complete and adequate for appellate review.  The RO referred 
to the VCAA when it adjudicated the case below and considered 
all of the relevant evidence of record and all of the 
applicable law and regulations when it adjudicated the claim 
and the Board will do the same.  As noted above, there is no 
indication of any outstanding evidence.  The relevant facts 
are not in dispute, and it is the law which determines the 
outcome of this case.  The appellant is not entitled to basic 
eligibility for VA pension benefits because he did not have 
the requisite type of active service for this particular 
benefit; as a matter of law, the claim must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Each veteran of a period of war who meets the service 
requirements of this section and who is permanently and 
totally disabled from non-service connected disability not 
the result of the veteran's willful misconduct shall be paid 
a pension.  A veteran meets the service requirements of this 
section if such veteran served in the active military naval, 
or air service for ninety days or more during a period of 
war, during a period of war and was discharged or released 
from such service for a service-connected disability, for a 
period of ninety consecutive days or more and such period 
began or ended during a period of war, or for an aggregate of 
ninety days or more in two or more separate periods of 
service during more than one period of war.  38 U.S.C.A. 
§ 1521 (West 2002).  

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101 (West 2002).  

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person in the Armed Forces 
except benefits under contracts of the National Service Life 
Insurance entered into before February 18, 1946, chapter 10 
of title 37 and chapters 11, 13 (except section 412(a)), and 
23 of this title.  38 U.S.C.A. § 107(a) (2002).

Under section 14 of Public Law No. 79-190, effective October 
6, 1945, Philippine citizens, with the consent of the 
President of the Philippines, could enlist or reenlist into 
the Armed Forces of the United States during the period from 
October 6, 1945, until June 30, 1947.  38 U.S.C.A. § 107(b); 
38 C.F.R. § 3.7(p), 3.40.  These enlistees were known as the 
"Special" or "New" Philippine Scouts, as distinguished from 
the "Regular" or "Old" Philippine Scouts who enlisted in the 
United States Armed Forces before October 6, 1945.  See 38 
C.F.R. § 3.8(a); see also Manlincon v. West, 12 Vet. App. 
238, 240 (1999); Laruan (Honorato) v. Principi, 4 Vet. App. 
100, 101 (1993).  Standards for entitlement to VA benefits 
for these veterans are identified in 38 U.S.C.A. § 107(b).  
Section 107(b) recognizes the active service of New 
Philippine Scouts for purposes of granting benefits arising 
from certain National Service Life Insurance contracts, 
compensation for service-connected disabilities or death, or 
dependency and indemnity compensation for service-connected 
deaths that are covered by chapters 11 and 13 of title 38, 
United States Code.  There is no authorization for non-
service-connected pension. 

Thus, service under section 107(a) does not create 
eligibility for non-service-connected benefits.  Similarly, 
service in the New Philippine Scouts is not considered active 
military service for the purpose of non-service-connected 
pension benefits.  See 38 U.S.C. § 107(b); 38 C.F.R. § 
3.40(b), (c) (2002). 

Factual Background and Analysis.  Correspondence in the 
claims folder dated in March 1959 indicates the Department of 
the Army verified the veteran's service as a regular 
guerrilla and in the Philippine Army.  

No other military service has been verified.  The record does 
not reflect that the veteran served as a "Regular" or 
"Old" Philippine Scout.

That finding by the service department is binding on VA for 
the purpose of establishing qualifying service in the U.S. 
Armed Forces.  See Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Therefore, pursuant to sections 107(a) and (b), 
neither the appellant's recognized guerilla service nor his 
service in the Philippine Army establishes eligibility for 
non-service-connected pension benefits.  The United States 
Court of Appeals for the Federal Circuit has rejected 
challenges to the constitutionality of sections 107(a) and 
(b).  See Talon v. Brown, 999 F.2d 514 (Fed. Cir. 1993), 
cert. denied, 510 U.S. 1028, 126 L. Ed. 2d 601, 114 S. Ct. 
643.  

The United States Court of Appeals for Veterans Claims, in 
Sabonis v. Brown, 6 Vet. App. 426 (1994), held that in a case 
where the law and not the evidence is dispositive, the claim 
should be denied on the basis that it is without legal merit.  
Therefore, the appellant's claim for basic eligibility for VA 
non-service-connected pension benefits is denied.  




ORDER

Basic eligibility for non-service-connected pension benefits 
is denied.  



	                        
____________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

